SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

235
CA 16-00235
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND SCUDDER, JJ.


DANA S. HORVATH, AS EXECUTOR OF THE ESTATE OF
JUDITH L. HUTCHINSON (DECEASED),
PLAINTIFF-RESPONDENT,

                      V                                           ORDER

JAMES M. HUTCHINSON, JR., AS ADMINISTRATOR OF
THE ESTATE OF DAVID R. HUTCHINSON, DECEASED,
DEFENDANT-APPELLANT.


LIONEL LEE HECTOR, WATERTOWN, FOR DEFENDANT-APPELLANT.

SCHWERZMANN & WISE, P.C., WATERTOWN (KEITH B. CAUGHLIN OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Jefferson County
(James P. McClusky, J.), entered June 26, 2015 in a divorce action.
The judgment, among other things, granted a divorce, nunc pro tunc.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court